Exhibit 10.4

SECURITY AGREEMENT

THIS SECURITY AGREEMENT dated as of August 27, 2013 (this “Agreement”) is being
entered into among CECO ENVIRONMENTAL CORP., a Delaware corporation (the
“Company” and a “Grantor”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF THE COMPANY
AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A SECURITY
JOINDER AGREEMENT (each a “Subsidiary Guarantor” and a “Grantor” and, together
with the Company, collectively, the “Grantors”), and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for each of
the Secured Parties (as defined in the Credit Agreement referenced below).

RECITALS:

A. Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, certain Subsidiaries of the Company party
thereto (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), the Administrative Agent, Bank of America,
N.A., as Swing Line Lender and an L/C Issuer, and the lenders now or hereafter
party thereto (the “Lenders”) and the other L/C Issuers now or hereafter party
thereto, the Lenders and the L/C Issuers have agreed to provide to the Borrowers
a revolving credit facility with a letter of credit subfacility and a swing line
subfacility, a multicurrency revolving credit facility and a term loan facility.

B. Certain additional extensions of credit may be made from time to time for the
benefit of the Grantors pursuant to certain Secured Cash Management Agreements
and Secured Hedge Agreements.

C. It is a condition precedent to the Secured Parties’ obligations to make and
maintain the extensions of credit described in Recitals A and B that the
Grantors shall have executed and delivered this Agreement to the Administrative
Agent.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the parties hereto agree as follows:

1. Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Agreement that are not otherwise expressly defined herein or in the
Credit Agreement, and for which meanings are provided in the Uniform Commercial
Code of the State of New York (the “UCC”), shall have such meanings unless the
context requires otherwise. In addition, for purposes of this Agreement, the
following terms have the following definitions:

“Copyrights” means, collectively, all United States and foreign copyrights and
copyright applications and including the right to recover for all past, present
and future infringements thereof and all supplemental registrations, renewals,
and extensions thereof, and all other rights of any kind whatsoever of each
Grantor accruing thereunder or pertaining thereto.



--------------------------------------------------------------------------------

“Excluded Asset” means, as to each Grantor, (a) any lease, license or contract
to which such Grantor is a party, or any license, consent, permit, variance,
certification, authorization or approval of any Governmental Authority (or any
Person acting on behalf of a Governmental Authority) of which such Grantor is
the owner or beneficiary, or any of its rights or interests thereunder, if and
for so long as the grant of a security interest therein shall constitute or
result in (i) the abandonment, invalidation or unenforceability of the right,
title or interest of such member therein or (ii) a breach or termination
pursuant to the terms of, or a default under, such lease, license or contract or
such license, consent, permit, variance, certification, authorization or
approval (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC or any
other applicable law or principles of equity), and (b) any equipment, fixtures
or real property (including related attachments, accessories, equipment, tools,
parts and replacement thereof and proceeds of the foregoing) owned by such
Grantor on the date hereof or hereafter acquired that is subject to a purchase
money Lien or a Lien securing a capital lease permitted to be incurred under the
Loan Documents if the contract or other agreement (or the documentation
providing for such purchase money obligation or capital lease) in which such
Lien is granted validly prohibits the creation of any other Lien on such
equipment, fixtures or real property (and/or related attachments, accessories,
equipment, tools, parts and replacement thereof and proceeds of the foregoing).

“Patents” means, collectively, all United States and foreign patents and patent
applications and including the right to recover for all past, present and future
infringements thereof and all reissues, divisions, continuations, continuations
in part, substitutes, renewals, and extensions thereof, all improvements
thereon, and all other rights of any kind whatsoever of each Grantor accruing
thereunder or pertaining thereto.

“Secured Obligations” means (a) as to the Company, all of the Obligations,
including, the payment and performance of the obligations and liabilities
(whether now existing or hereafter arising) of each Loan Party under (i) the
Credit Agreement and each of the other Loan Documents (including this Agreement)
to which such Loan Party is now or hereafter becomes a party, and (ii) any
Secured Cash Management Agreement and Secured Hedge Agreement to which such Loan
Party is now or hereafter becomes a party, (b) as to each Designated Borrower,
all of its Obligations under (i) the Credit Agreement and each of the other Loan
Documents (including this Agreement) to which such Designated Borrower is now or
hereafter becomes a party, and (ii) any Secured Cash Management Agreement and
Secured Hedge Agreement to which such Designated Borrower is now or hereafter
becomes a party and (c) as to each Subsidiary Guarantor, the payment and
performance of its obligations and liabilities (whether now existing or
hereafter arising) under (i) the Subsidiary Guaranty to which it is a party and
each of the other Loan Documents (including this Agreement) to which it is now
or hereafter becomes a party, and (ii) any Secured Cash Management Agreement and
Secured Hedge Agreement to which it is now or hereafter becomes a party.

 

2



--------------------------------------------------------------------------------

“Trademarks” means, collectively, all United States and foreign trademarks,
trade names, domain names, trade dress, service marks, trademark and service
mark registrations, and applications for trademark or service mark registration
and any renewals thereof, and including all income, royalties, damages and
payments now and hereafter due and/or payable with respect thereto (including
without limitation damages for past or future infringements thereof), the right
to sue or otherwise recover for all past, present and future infringements
thereof, all rights corresponding thereto throughout the world (but only such
rights as now exist or may come to exist under applicable local law) and all
other rights of any kind whatsoever of each Grantor accruing thereunder or
pertaining thereto, together in each case with the goodwill of the business
connected to the use of, and symbolized by, each such trademark and service
mark.

2. Grant of Security Interest. Each Grantor hereby grants as collateral security
for the payment, performance and satisfaction of the Secured Obligations to the
Administrative Agent for the benefit of the Secured Parties a continuing first
priority security interest in and to, and collaterally assigns to, the
Administrative Agent for the benefit of the Secured Parties, all of the assets
of such Grantor or in which such Grantor has or may have or acquire an interest
or the power to transfer rights therein, whether now owned or existing or
hereafter created, acquired or arising and wheresoever located, including,
without limitation, the following:

(a) All accounts, including accounts receivable, contracts, bills, acceptances,
choses in action, and other forms of monetary obligations at any time owing to
such Grantor arising out of property sold, leased, licensed, assigned or
otherwise disposed of or for services rendered or to be rendered by such
Grantor, and all of such Grantor’s rights with respect to any property the sale,
lease or license of which gave rise thereto, whether or not delivered, property
returned by customers and all rights as an unpaid vendor or lienor, including
rights of stoppage in transit and of recovering possession by proceedings
including replevin and reclamation (collectively referred to hereinafter as
“Accounts”);

(b) All inventory, including all goods manufactured or acquired for sale or
lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account (collectively referred to hereinafter as “Inventory”);

(c) All goods, including all machinery, equipment, motor vehicles, parts,
supplies, apparatus, appliances, tools, patterns, molds, dies, blueprints,
fittings, furniture, furnishings, fixtures and articles of tangible personal
property of every description, and all computer programs embedded in any of the
foregoing and all supporting information relating to such computer programs
(collectively referred to hereinafter as “Equipment”);

(d) All general intangibles, including all rights now or hereafter accruing to
such Grantor under contracts, leases, agreements or other instruments, including
all contracts or contract rights to perform or receive services, to purchase or
sell goods, or to

 

3



--------------------------------------------------------------------------------

hold or use land or facilities, and to enforce all rights thereunder, all causes
of action, corporate or business records, inventions, patents and patent rights,
rights in mask works, designs, trade names and trademarks and all goodwill
associated therewith, trade secrets, trade processes, licenses, permits,
franchises, customer lists, computer programs and software, all internet domain
names and registration rights thereto, all internet websites and the content
thereof, all payment intangibles, all claims under guaranties, tax refund
claims, all rights and claims against carriers and shippers, leases, all claims
under insurance policies, all interests in general and limited partnerships,
limited liability companies, and other Persons not constituting Investment
Property (as defined below), all rights to indemnification and all other
intangible personal property and intellectual property of every kind and nature
(collectively referred to hereinafter as “General Intangibles”);

(e) All Copyrights, Patents and Trademarks;

(f) All deposit accounts, including demand, time, savings, passbook, or other
similar accounts maintained with any bank by or for the benefit of such Grantor
(collectively referred to hereinafter as “Deposit Accounts”);

(g) All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);

(h) All investment property, including all securities, security entitlements,
securities accounts, commodity contracts and commodity accounts of or maintained
for the benefit of such Grantor, but excluding Pledged Interests subject to the
Pledge Agreement (collectively referred to hereinafter as “Investment
Property”);

(i) All instruments, including all promissory notes (collectively referred to
hereinafter as “Instruments”);

(j) All documents, including warehouse receipts, bills of lading and other
documents of title (collectively referred to hereinafter as “Documents”);

(k) All rights to payment or performance under letters of credit including
rights to proceeds of letters of credit (“Letter-of-Credit Rights”), and all
guaranties, endorsements, Liens, other Guarantee obligations or supporting
obligations of any Person securing or supporting the payment, performance, value
or liquidation of any of the foregoing (collectively, with Letter-of-Credit
Rights, referred to hereinafter as “Supporting Obligations”);

(l) The commercial tort claims identified on Schedule 9(i) hereto, as such
Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);

(m) All books and records relating to any of the forgoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and

 

4



--------------------------------------------------------------------------------

(n) All proceeds, products and replacements of, accessions to, and substitutions
for, any of the foregoing, including without limitation proceeds of insurance
policies insuring any of the foregoing.

All of the property and interests in property described in subsections
(a) through (n) are herein collectively referred to as the “Collateral;”
provided that, notwithstanding the foregoing, the Collateral shall not include
any Excluded Asset (as defined below).

3. Perfection. As of the date of execution of this Agreement or Security Joinder
Agreement by each Grantor, as applicable (with respect to each Grantor, its
“Applicable Date”), such Grantor shall have:

(a) furnished the Administrative Agent with duly authorized financing statements
in form, number and substance suitable for filing in each Grantor’s jurisdiction
of organization or as otherwise required by the UCC in such jurisdiction of
organization, sufficient under applicable law, and satisfactory to the
Administrative Agent in order that upon the filing of the same the
Administrative Agent, for the benefit of the Secured Parties, shall have a duly
perfected security interest in all Collateral in which a security interest can
be perfected by the filing of such financing statements;

(b) to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may request, furnished the
Administrative Agent with control agreements (in form and substance reasonably
satisfactory to Administrative Agent), issuer acknowledgments of the
Administrative Agent’s interest in Letter-of-Credit Rights, and evidence of the
placement of a restrictive legend on tangible chattel paper (and the tangible
components of electronic Chattel Paper), and taken appropriate action acceptable
to the Administrative Agent sufficient to establish the Administrative Agent’s
control of electronic Chattel Paper (and the electronic components of hybrid
Chattel Paper), as appropriate, with respect to Collateral in which either (i) a
security interest can be perfected only by control or such restrictive
legending, or (ii) a security interest perfected by control or accompanied by
such restrictive legending shall have priority as against a lien creditor, a
purchaser of such Collateral from the applicable Grantor, or a security interest
perfected by Persons not having control or not accompanied by such restrictive
legending, in each case in form and substance acceptable to the Administrative
Agent and sufficient under applicable law so that the Administrative Agent, for
the benefit of the Secured Parties, shall have a security interest in all such
Collateral perfected by control;

(c) to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may request, delivered to
the Administrative Agent or, if the Administrative Agent shall specifically
consent in each instance, an agent or bailee of the Administrative Agent that
has acknowledged such status in a properly executed control agreement (in form
and substance reasonably

 

5



--------------------------------------------------------------------------------

satisfactory to Administrative Agent) possession of all Collateral with respect
to which either a security interest can be perfected only by possession, and
including in the case of Instruments, Documents, and Investment Property that
are in the form of certificated securities, duly executed endorsements or stock
powers in blank, as the case may be, affixed thereto in form and substance
acceptable to the Administrative Agent and sufficient under applicable law so
that the Administrative Agent, for the benefit of the Secured Parties, shall
have a security interest in all such Collateral perfected by possession;
provided that such Grantor shall not be required to deliver Instruments,
Documents and Investment Property with an individual value of less than $750,000
or control agreements or bailment agreements with respect to deposit accounts,
securities accounts or property held by bailees with an aggregate value of less
than $750,000 per such account or location; and

(d) with regard to (i) Patents, execute and deliver a Notice of Grant of
Security Interest in Patents for filing with the United States Patent and
Trademark Office in the form of Exhibit 3(d)(i) hereto, (ii) Trademarks, execute
and deliver a Notice of Grant of Security Interest in Trademarks for filing with
the United States Patent and Trademark Office in the form of Exhibit 3(d)(ii)
hereto, and (iii) Copyrights, execute and deliver a Notice of Grant of Security
Interest in Copyrights in the form of
Exhibit 3(d)(iii);

with the effect that the Liens conferred in favor of the Administrative Agent
shall be and remain duly perfected and of first priority subject only, to the
extent applicable, to Permitted Liens. All financing statements (including all
amendments thereto and continuations thereof), control agreements, certificates,
acknowledgments, stock powers and other documents, electronic identification,
restrictive legends, and instruments furnished in connection with the creation,
enforcement, protection, perfection or priority of the Administrative Agent’s
security interest in Collateral, including such items as are described above in
this Section 3, are sometimes referred to herein as “Perfection Documents”. The
delivery of possession of items of or evidencing Collateral, causing other
Persons to execute and deliver Perfection Documents as appropriate, the filing
or recordation of Perfection Documents, the establishment of control over items
of Collateral, and the taking of such other actions as may be necessary or
advisable in the determination of the Administrative Agent to create, enforce,
protect, perfect, or establish or maintain the priority of, the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Collateral is sometimes referred to herein as “Perfection Action”.

4. Maintenance of Security Interest; Further Assurances.

(a) Each Grantor will from time to time at its own expense, deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Administrative Agent may reasonably request in
connection with the administration or enforcement of this Agreement or related
to the Collateral or any part thereof in order to carry out the terms of this
Agreement, to perfect, protect, maintain the priority of or enforce the
Administrative Agent’s security interest in the Collateral, subject only to
Permitted Liens, or otherwise to better assure and confirm unto the

 

6



--------------------------------------------------------------------------------

Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder. Without limiting the foregoing, each Grantor hereby
irrevocably authorizes the Administrative Agent to file (with, or to the extent
permitted by applicable law, without the signature of the applicable Grantor
appearing thereon) financing statements (including amendments thereto and
initial financing statements in lieu of continuation statements) or other
Perfection Documents (including copies thereof) showing such Grantor as “debtor”
at such time or times and in all filing offices as the Administrative Agent may
from time to time determine to be necessary or advisable to perfect or protect
the rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated, any of which
Perfection Documents, at the Administrative Agent’s election, may describe the
Collateral as or including “all assets” of such Grantor. Each Grantor hereby
irrevocably ratifies and acknowledges the Administrative Agent’s authority to
have effected filings of Perfection Documents made by the Administrative Agent
prior to its Applicable Date.

(b) With respect to any and all Collateral, each Grantor agrees to do and cause
to be done all things necessary to perfect, maintain the priority of and keep in
full force the security interest granted in favor of the Administrative Agent
for the benefit of the Secured Parties, including, but not limited to, the
prompt payment upon demand therefor by the Administrative Agent of all fees and
expenses (including documentary stamp, excise or intangibles taxes) incurred in
connection with the preparation, delivery, or filing of any Perfection Document
or the taking of any Perfection Action to perfect, protect or enforce a security
interest in Collateral in favor of the Administrative Agent for the benefit of
the Secured Parties, subject only to Permitted Liens. All amounts not so paid
when due shall constitute additional Secured Obligations and (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.

(c) Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its financial statements of, the security interest granted hereunder to the
Administrative Agent for the benefit of the Secured Parties.

5. Receipt of Payment. In the event an Event of Default shall occur and be
continuing and a Grantor (or any of its Affiliates, subsidiaries, stockholders,
directors, officers, employees or agents) shall receive any proceeds of
Collateral, including without limitation monies, checks, notes, drafts or any
other items of payment, each Grantor shall hold all such items of payment in
trust for the Administrative Agent for the benefit of the Secured Parties, and
as the property of the Administrative Agent for the benefit of the Secured
Parties, separate from the funds and other property of such Grantor, and no
later than the first Business Day following the receipt thereof, at the election
of the Administrative Agent, such Grantor shall cause such Collateral to be
forwarded to the Administrative Agent for its custody, possession and
disposition on behalf of the Secured Parties in accordance with the terms hereof
and of the other Loan Documents.

 

7



--------------------------------------------------------------------------------

6. Preservation and Protection of Collateral.

(a) The Administrative Agent shall be under no duty or liability with respect to
the collection, protection or preservation of the Collateral, or otherwise. Each
Grantor shall be responsible for the safekeeping of its Collateral, and in no
event shall the Administrative Agent have any responsibility for (i) any loss or
damage thereto or destruction thereof occurring or arising in any manner or
fashion from any cause, (ii) any diminution in the value thereof, or (iii) any
act or default of any carrier, warehouseman, bailee or forwarding agency thereof
or other Person in any way dealing with or handling such Collateral.

(b) Each Grantor shall keep and maintain its tangible personal property
Collateral as required pursuant to Section 6.06 of the Credit Agreement.

(c) Each Grantor agrees (i) to pay when due all taxes, charges and assessments
against the Collateral in which it has any interest, unless being contested in
good faith by appropriate proceedings diligently conducted and against which
adequate reserves have been established in accordance with GAAP applied on a
basis consistent with the application of GAAP in the Audited Financial
Statements, and (ii) to cause to be terminated and released all Liens (other
than Permitted Liens) on the Collateral. Upon the failure of any Grantor to so
pay or contest such taxes, charges, or assessments, or cause such Liens to be
terminated, the Administrative Agent at its option may pay or contest any of
them or amounts relating thereto (the Administrative Agent having the sole right
to determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest. All sums so disbursed by the Administrative Agent,
including all documented out-of-pocket fees and expenses of counsel
(collectively, “Attorneys’ Costs”), court costs, reasonable expenses and other
charges related thereto, shall be payable on demand by the applicable Grantor to
the Administrative Agent and shall be additional Secured Obligations secured by
the Collateral, and any amounts not so paid on demand (in addition to other
rights and remedies resulting from such nonpayment) shall bear interest from the
date of demand until paid in full at the Default Rate.

7. Status of Grantors and Collateral Generally. Each Grantor represents and
warrants to, and covenants with, the Administrative Agent for the benefit of the
Secured Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:

(a) It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) to the extent of their claims permitted under the Credit
Agreement at any time claiming the same or any interest therein adverse to the
Secured Parties. Upon

 

8



--------------------------------------------------------------------------------

the failure of any Grantor to so defend, the Administrative Agent may do so at
its option but shall not have any obligation to do so. All sums so disbursed by
the Administrative Agent, including reasonable Attorneys’ Costs, court costs,
expenses and other charges related thereto, shall be payable on demand by the
applicable Grantor to the Administrative Agent and shall be additional Secured
Obligations secured by the Collateral, and any amounts not so paid on demand (in
addition to other rights and remedies resulting from such nonpayment) shall bear
interest from the date of demand until paid in full at the Default Rate.

(b) It shall not (i) sell, assign, transfer, lease, license or otherwise dispose
of any of, or grant any option with respect to, the Collateral, except for
Dispositions permitted under the Credit Agreement, (ii) create or suffer to
exist any Lien upon or with respect to any of the Collateral except for the
security interests created by this Agreement and Permitted Liens, or (iii) take
any other action in connection with any of the Collateral that would materially
impair the value of the interest or rights of such Grantor in the Collateral
taken as a whole or that would materially impair the interest or rights of the
Administrative Agent for the benefit of the Secured Parties.

(c) It has full power, legal right and lawful authority to enter into this
Agreement (and any Security Joinder Agreement applicable to it) and to perform
its terms, including the grant of the security interests in the Collateral
herein provided for.

(d) No authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or any other Person which has not been
given or obtained, as the case may be, is required either (i) for the grant by
such Grantor of the security interests granted hereby or for the execution,
delivery or performance of this Agreement (or any Security Joinder Agreement) by
such Grantor, or (ii) for the perfection of or the exercise by the
Administrative Agent, on behalf of the Secured Parties, of its rights and
remedies hereunder, except for action required by the Uniform Commercial Code to
perfect and exercise remedies with respect to the security interest conferred
hereunder.

(e) No effective financing statement or other Perfection Document similar in
effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on behalf of any other Person and which remains effective as against all
or any part of the Collateral) has been filed in any recording office, delivered
to another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Permitted Liens and such as may have been filed for the benefit of, delivered
to, or taken in favor of, the Administrative Agent for the benefit of the
Secured Parties in connection with the security interests conferred hereunder.

(f) Schedule 7(f) attached hereto contains true and complete information as to
each of the following (in each case, after giving effect to the Closing Date
Transaction): (i) the exact legal name of each Grantor as it appears in its
Organization Documents as of its Applicable Date and at any time during the five
(5) year period ending as of its

 

9



--------------------------------------------------------------------------------

Applicable Date (the “Covered Period”), (ii) the jurisdiction of formation and
form of organization of each Grantor, and the identification number of such
Grantor in its jurisdiction of formation (if any) as of its Applicable Date and
at any time during the Covered Period, (iii) each address of the chief executive
office of each Grantor as of its Applicable Date and at any time during the
Covered Period, (iv) all trade names or trade styles used by such Grantor as of
its Applicable Date and at any time during the Covered Period, (v) the address
of each location of such Grantor at which any tangible personal property
Collateral (including Account Records and Account Documents) is located at its
Applicable Date or has been located at any time during the Covered Period and
(vi) with respect to each location described in clause (v) that is not owned
beneficially and of record by such Grantor, the name and address of the owner
thereof and such owner’s relationship to such Grantor (e.g. lessor,
warehousemen) as of its Applicable Date. No Grantor shall change its name,
change its jurisdiction of formation (whether by reincorporation, merger or
otherwise), change the location of its chief executive office, or utilize any
additional location where tangible personal property Collateral (including
Account Records and Account Documents) may be located, except in each case upon
giving not less than thirty (30) days’ prior written notice to the
Administrative Agent and taking or causing to be taken at such Grantor’s expense
all such Perfection Action, including the delivery of such Perfection Documents,
as may be reasonably requested by the Administrative Agent to perfect or
protect, or maintain the perfection and priority of, the Lien of the
Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder and except that Mustang Acquisition Inc. may do any of
the foregoing on the Closing Date in connection with the Closing Date
Acquisition and Mustang Acquisition II LLC (formerly known as Mustang
Acquisition II Inc.) may change its name to Met-Pro Technologies LLC on the
Closing Date in connection with the Closing Date Acquisition.

(g) No Grantor shall cause, suffer or permit any of the tangible personal
property Collateral with a book or replacement value in excess of $1,000,000
(i) to be evidenced by any document of title (except for shipping documents as
necessary or customary to effect the receipt of raw materials or components or
the delivery of inventory to customers, in each case in the ordinary course of
business) or (ii) to be in the possession, custody or control of any
warehouseman or other bailee without the prior written consent of the
Administrative Agent in each instance, which consent shall not be unreasonably
withheld or delayed.

(h) No tangible personal property Collateral is or shall be located at any
location that is leased by such Grantor from any other Person other than
Inventory the value of which, when aggregated with all other Inventory kept at
any location which is leased by all Grantors, is less than $1,000,000, unless
(i) such location and lessor is set forth on Schedule 7(f) attached hereto or
such Grantor provides not less than thirty (30) days’ prior written notice
thereof to the Administrative Agent, (ii) to the extent requested by the
Administrative Agent, such lessor acknowledges the Lien in favor of the
Administrative Agent for the benefit of the Secured Parties conferred hereunder
and waives its statutory and consensual liens and rights with respect to such
Collateral in form and substance acceptable to the Administrative Agent and
delivered in writing to

 

10



--------------------------------------------------------------------------------

the Administrative Agent prior to any Collateral being located at any such
location, and (iii) such Grantor shall have caused at its expense to be prepared
and executed such additional Perfection Documents and to be taken such other
Perfection Action as the Administrative Agent may deem necessary or advisable to
carry out the transactions contemplated by this Agreement.

8. Inspection. The Administrative Agent (by any of its officers, employees and
agents), on behalf of the Secured Parties, shall have the right upon prior
notice to an executive officer of any Grantor, and at any reasonable time during
such Grantor’s usual business hours, to inspect the Collateral, all records
related thereto (and to make extracts or copies from such records), and the
premises upon which any of the Collateral is located, to discuss such Grantor’s
affairs and finances with any Person (other than Persons obligated on any
Accounts (“Account Debtors”) except as expressly otherwise permitted in the Loan
Documents) and to verify with any Person other than (except as expressly
otherwise permitted in the Loan Documents) Account Debtors the amount, quality,
quantity, value and condition of, or any other matter relating to, the
Collateral and, if an Event of Default has occurred and is continuing, to
discuss such Grantor’s affairs and finances with such Grantor’s Account Debtors
and to verify the amount, quality, value and condition of, or any other matter
relating to, the Collateral with such Account Debtors.

9. Specific Collateral.

(a) Accounts. With respect to its Accounts whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

(i) Each Grantor shall keep accurate and complete records of its Accounts
(“Account Records”) and from time to time at intervals designated by the
Administrative Agent such Grantor shall provide the Administrative Agent with a
schedule of Accounts in form and substance acceptable to the Administrative
Agent describing all Accounts created or acquired by such Grantor (“Schedule of
Accounts”); provided, however, that such Grantor’s failure to execute and
deliver any such Schedule of Accounts shall not affect or limit the
Administrative Agent’s security interest or other rights in and to any Accounts
for the benefit of the Secured Parties. If requested by the Administrative
Agent, each Grantor shall furnish the Administrative Agent with copies of proof
of delivery and other documents relating to the Accounts so scheduled, including
without limitation repayment histories and present status reports (collectively,
“Account Documents”) and such other matter and information relating to the
status of then existing Accounts as the Administrative Agent shall request.

(ii) All Account Records and Account Documents are and shall at all times be
located only at such Grantor’s current chief executive office as set forth on
Schedule 7(f) attached hereto, such other locations as are specifically
identified on Schedule 7(f) attached hereto as an “Account Documents location,”
or as to which such Grantor has complied with Section 7(f) hereof.

 

11



--------------------------------------------------------------------------------

(iii) The Accounts are genuine, are in all respects what they purport to be, are
not evidenced by an instrument or document or, if evidenced by an instrument or
document, are only evidenced by one original instrument or document.

(iv) The Accounts cover bona fide sales, leases, licenses or other dispositions
of property usually dealt in by such Grantor, or the rendition by such Grantor
of services, to an Account Debtor in the ordinary course of business.

(v) The amounts of the face value of any Account shown or reflected on any
Schedule of Accounts, invoice statement, or certificate delivered to the
Administrative Agent, are actually owing to such Grantor and are not contingent
for any reason and there are no setoffs, discounts, allowances, claims,
counterclaims or disputes of any kind or description in an amount greater than
$1,000,000 in the aggregate, or greater than $500,000 individually, known to be
existing or asserted with respect thereto and such Grantor has not made any
agreement with any Account Debtor thereunder for any deduction therefrom, except
as may be stated in the Schedule of Accounts and reflected in the calculation of
the face value of each respective invoice related thereto.

(vi) Except for conditions generally applicable to such Grantor’s industry and
markets, there are no facts, events, or occurrences known to such Grantor
pertaining particularly to any Accounts which are reasonably expected to
materially impair in any way the validity, collectibility or enforcement of
Accounts that would reasonably be likely, in the aggregate, to be of material
economic value, or in the aggregate materially reduce the amount payable
thereunder from the amount of the invoice face value shown on any Schedule of
Accounts, or on any certificate, contract, invoice or statement delivered to the
Administrative Agent with respect thereto.

(vii) The property or services giving rise thereto are not, and were not at the
time of the sale or performance thereof, subject to any Lien, claim, encumbrance
or security interest, except those of the Administrative Agent for the benefit
of Secured Parties and Permitted Liens.

(viii) In the event any amounts due and owing in excess of $500,000
individually, or $1,000,000 in the aggregate amount, are known to be in dispute
between any Account Debtor and a Grantor (which shall include without limitation
any dispute in which an offset claim or counterclaim has been asserted), such
Grantor shall provide the Administrative Agent with written notice thereof as
soon as practicable, explaining in detail the reason for the dispute, all claims
related thereto and the amount in controversy.

 

12



--------------------------------------------------------------------------------

(b) Inventory. With respect to its Inventory whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

(i) Each Grantor shall keep accurate and complete records itemizing and
describing the kind, type, location and quantity of Inventory, its cost therefor
and the selling price of Inventory held for sale, and the daily withdrawals
therefrom and additions thereto, and shall furnish to the Administrative Agent
from time to time at reasonable intervals designated by the Administrative
Agent, a current schedule of Inventory (“Schedule of Inventory”) based upon its
most recent physical inventory and its daily inventory records. Each Grantor
shall conduct a physical inventory no less frequently than annually, and shall
furnish to the Administrative Agent such other documents and reports thereof as
the Administrative Agent shall reasonably request with respect to the Inventory.

(ii) All Inventory, other than Inventory having a value of less than $1,000,000
in the aggregate for all locations, is and shall at all times be located only at
such Grantor’s locations as set forth on Schedule 7(f) attached hereto or at
such other locations as to which such Grantor has complied with Section 7(f)
hereof. No Grantor shall, other than in the ordinary course of business in
connection with its sale, lease, license or other permitted Disposition, remove
any Inventory having an aggregate value in excess of that stated in the
preceding sentence from such locations.

(iii ) If any Account Debtor returns any Inventory to a Grantor after shipment
thereof, and such return generates a credit in excess of $500,000 on any
individual Account or $1,000,000 in the aggregate on any Accounts of such
Account Debtor, such Grantor shall notify the Administrative Agent in writing of
the same as soon as practicable.

(c) Equipment. With respect to its Equipment whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

(i) The Grantors, as soon as practicable following a request therefor by the
Administrative Agent, shall deliver to the Administrative Agent any and all
evidence of ownership of any of the Equipment (including without limitation
certificates of title and applications for title).

(ii) The Grantors shall maintain accurate, itemized records describing the kind,
type, quality, quantity and value of its Equipment and shall furnish the
Administrative Agent upon request with a current schedule containing the
foregoing information, but, other than during the continuance of an Event of
Default, not more often than once per fiscal quarter.

(iii) All Equipment, other than Equipment having a value of less than $1,000,000
in the aggregate for all locations, is and shall at all times be located only at
such Grantor’s locations as set forth on Schedule 7(f) attached hereto or at
such other locations as to which such Grantor has complied with Section 7(f)
hereof. No Grantor shall, other than as expressly permitted under the Credit
Agreement, sell, lease, transfer, dispose of or remove any Equipment having an
aggregate value in excess of that stated in the preceding sentence from such
locations.

 

13



--------------------------------------------------------------------------------

(d) Supporting Obligations. With respect to its Supporting Obligations whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that:

(i) Each Grantor shall upon the request of the Administrative Agent from time to
time, deliver to the Administrative Agent the originals of all documents
evidencing or constituting Supporting Obligations, together with such other
documentation (executed as appropriate by such Grantor) and information as may
be necessary to enable the Administrative Agent to realize upon the Supporting
Obligations in accordance with their respective terms or transfer the Supporting
Obligations as may be permitted under the Loan Documents or by applicable law.

(ii) With respect to each letter of credit giving rise to Letter-of-Credit
Rights that has an aggregate stated amount available to be drawn in excess of
$750,000, each Grantor shall, at the request of the Administrative Agent, use
its best efforts to cause the issuer thereof to execute and deliver to the
Administrative Agent a consent to assignment of such Letter-of-Credit Rights (in
form and substance reasonably satisfactory to Administrative Agent).

(e) Investment Property. With respect to its Investment Property whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

(i) Schedule 9(e) attached hereto contains a true and complete description of
(x) the name and address of each securities intermediary with which such Grantor
maintains a securities account in which Investment Property is or may at any
time be credited or maintained, and (y) all other Investment Property of such
Grantor other than interests in Subsidiaries in which such Grantor has granted a
Lien to the Administrative Agent for the benefit of the Secured Parties pursuant
to the Pledge Agreement (in each case, after giving effect to the Closing Date
Transaction).

(ii) Except with the express prior written consent of the Administrative Agent
in each instance, all Investment Property (other than interests in Subsidiaries
in which such Grantor has granted a Lien to the Administrative Agent for the
benefit of the Secured Parties pursuant to the Pledge Agreement or security
entitlements credited to an individual securities account with an aggregate
value of less than $750,000) shall be maintained at all times in the form

 

14



--------------------------------------------------------------------------------

of (a) certificated securities, which certificates shall have been delivered to
the Administrative Agent together with duly executed undated stock powers
endorsed in blank pertaining thereto, or (b) security entitlements credited to
one or more securities accounts as to each of which the Administrative Agent has
received (1) copies of the account agreement between the applicable securities
intermediary and such Grantor and the most recent statement of account
pertaining to such securities account (each certified to be true and correct by
an officer of such Grantor) and (2) a control agreement (in form and substance
reasonably satisfactory to Administrative Agent) from the applicable securities
intermediary which remains in full force and effect and as to which the
Administrative Agent has not received any notice of termination. Without
limiting the generality of the foregoing, no Grantor shall cause, suffer or
permit any Investment Property to be credited to or maintained in any securities
account not listed on Schedule 9(e) attached hereto except in each case upon
giving not less than thirty (30) days’ prior written notice to the
Administrative Agent and taking or causing to be taken at such Grantor’s expense
all such Perfection Action, including the delivery of such Perfection Documents,
as may be reasonably requested by the Administrative Agent to perfect or
protect, or maintain the perfection and priority of, the Lien of the
Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder.

(iii) All dividends and other distributions with respect to any of the
Investment Property shall be subject to the security interest conferred
hereunder, provided, however, that cash dividends paid to a Grantor as record
owner of the Investment Property may be disbursed to and retained by such
Grantor so long as no Default or Event of Default shall have occurred and be
continuing, free from any Lien hereunder.

(iv) So long as no Default or Event of Default shall have occurred and be
continuing, the registration of Investment Property in the name of a Grantor as
record and beneficial owner shall not be changed and such Grantor shall be
entitled to exercise all voting and other rights and powers pertaining to
Investment Property for all purposes not inconsistent with the terms hereof or
of a control agreement (in form and substance reasonably satisfactory to
Administrative Agent) relating thereto.

(v) Upon the occurrence and during the continuance of any Default or Event of
Default, at the option of the Administrative Agent, all rights of the Grantors
to exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to clause (iv) immediately above shall cease and the
Administrative Agent may thereupon (but shall not be obligated to), at its
request, cause such Collateral to be registered in the name of the
Administrative Agent or its nominee or agent for the benefit of the Secured
Parties and/or exercise such voting or consensual rights and powers as appertain
to ownership of such Collateral, and to that end each Grantor hereby appoints
the Administrative Agent as its proxy, with full power of substitution, to vote
and exercise all other

 

15



--------------------------------------------------------------------------------

rights as a shareholder with respect to such Investment Property upon the
occurrence and during the continuance of any Default or Event of Default, which
proxy is coupled with an interest and is irrevocable until the Facility
Termination Date, and each Grantor hereby agrees to provide such further proxies
as the Administrative Agent may request; provided, however, that the
Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

(f) Deposit Accounts. With respect to its Deposit Accounts whether now existing
or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

(i) Schedule 9(f) attached hereto contains a true and complete description of
the name and address of each depositary institution with which such Grantor
(after giving effect to the Closing Date Transaction) maintains a Deposit
Account in which collected balances or deposits in excess of $100,000 are or may
at any time be credited or maintained.

(ii) If requested by the Administrative Agent, all Deposit Accounts in which
collected balances or deposits in excess of $750,000 are or may at any time be
credited or maintained shall be maintained at all times with depositary
institutions as to which the Administrative Agent shall have received a control
agreement (in form and substance reasonably satisfactory to Administrative
Agent). .

(g) Chattel Paper. With respect to its Chattel Paper whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

(i) Each Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper (other than electronic Chattel Paper and the
electronic components of hybrid Chattel Paper); provided, however, that (x) upon
the request of the Administrative Agent from time to time, such Grantor shall
immediately deliver physical possession of such Chattel Paper to the
Administrative Agent or its designee, and (y) in the event that there shall be
created more than one original counterpart of any physical document that alone
or in conjunction with any other physical or electronic document constitutes
Chattel Paper, then such counterparts shall be numbered consecutively starting
with “1” and such Grantor shall retain the counterpart numbered “1”.

(ii) All counterparts of all tangible Chattel Paper (and the tangible components
of hybrid Chattel Paper) shall immediately upon the creation or acquisition
thereof by any Grantor be conspicuously legended as follows: “A FIRST PRIORITY
SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN GRANTED TO BANK OF AMERICA,
N.A., FOR ITSELF AND AS

 

16



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT FOR CERTAIN SECURED PARTIES PURSUANT TO A SECURITY
AGREEMENT DATED AS OF AUGUST 27, 2013, AS AMENDED FROM TIME TO TIME. NO SECURITY
INTEREST OR OTHER INTEREST IN FAVOR OF ANY OTHER PERSON MAY BE CREATED BY THE
TRANSFER OF PHYSICAL POSSESSION OF THIS CHATTEL PAPER OR OF ANY COUNTERPART
HEREOF EXCEPT BY OR WITH THE CONSENT OF THE AFORESAID ADMINISTRATIVE AGENT AS
PROVIDED IN SUCH SECURITY AGREEMENT.” In the case of electronic Chattel Paper
(including the electronic components of hybrid Chattel Paper), no Grantor shall
create or acquire any such Chattel Paper unless, prior to such acquisition or
creation, it shall have taken such Perfection Action as the Administrative Agent
may require to perfect by control the security interest of the Administrative
Agent for the benefit of the Secured Parties in such Collateral.

(iii) Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Chattel
Paper, in any case in such a manner as could reasonably be expected to
materially adversely affect the value of affected Chattel Paper as collateral.

(h) Instruments. With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

(i) Each Grantor shall upon the request of the Administrative Agent from time to
time, deliver to the Administrative Agent the originals of all such Instruments,
together with duly executed undated endorsements in blank affixed thereto and
such other documentation and information as may be necessary to enable the
Administrative Agent to realize upon the Instruments in accordance with their
respective terms or transfer the Instruments as may be permitted under the Loan
Documents or by applicable law.

(ii) Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Instrument,
in any case in such a manner as could reasonably be expected to materially
adversely affect the value of affected Instrument as collateral.

(i) Commercial Tort Claims. With respect to its Commercial Tort Claims whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that:

 

17



--------------------------------------------------------------------------------

(i) Schedule 9(i) attached hereto contains a true and complete list of all
Commercial Tort Claims in which any Grantor has an interest and which have been
identified by a Grantor as of its Applicable Date, and as to which such Grantor
believes in good faith there exists the possibility of recovery (including by
way of settlement) of monetary relief in excess of $500,000 (“Grantor Claims”),
in each case after giving effect to the Closing Date Transaction. Each Grantor
shall furnish to the Administrative Agent from time to time upon its request a
certificate of an officer of such Grantor referring to this Section 9(i) and
(x) identifying all Grantor Claims that are not then described on Schedule 9(i)
attached hereto and stating that each of such additional Grantor Claims shall be
deemed added to such Schedule 9(i) and shall constitute a Commercial Tort Claim,
a Grantor Claim, and additional Collateral hereunder, and (y) summarizing the
status or disposition of any Grantor Claims that have been settled, or have been
made the subject of any binding mediation, judicial or arbitral proceeding, or
any judicial or arbitral order on the merits, or that have been abandoned. With
respect to each such additional Grantor Claim, such Grantor Claim shall be and
become part of the Collateral hereunder from the date such claim is identified
to the Administrative Agent as provided above without further action, and
(ii) the Administrative Agent is hereby authorized at the expense of the
applicable Grantor to execute and file such additional financing statements or
amendments to previously filed financing statements, and take such other action
as it may deem necessary or advisable, to perfect the Lien on such additional
Grantor Claims conferred hereunder, and the applicable Grantor shall, if
required by applicable law or otherwise at the request of the Administrative
Agent, execute and deliver such Perfection Documents and take such other
Perfection Action as the Administrative Agent may determine to be necessary or
advisable to perfect or protect the Lien of the Administrative Agent for the
benefit of the Secured Parties in such additional Grantor Claims conferred
hereunder.

(j) Patents and Trademarks.

(i) Each Grantor represents and warrants that it has no Patents issued or
registered with the United States Patent and Trademark Office (“USPTO”) other
than the Patents listed on Schedule 9(j) attached hereto (which Schedule
includes those Patents acquired in the Closing Date Transaction).

(ii) Each Grantor represents and warrants that it has no Trademarks registered
with the USPTO other than the Trademarks listed on Schedule 9(j) attached hereto
(which Schedule includes those Trademarks acquired in the Closing Date
Transaction).

Each Grantor shall furnish to the Administrative Agent semi-annually, and in any
event not later than the respective dates established in Sections 6.01(a) and
6.01(b) of the Credit Agreement for the delivery of financial statements for the
second quarter and fiscal year end of such semi-annual period, and otherwise
from time to time at the Administrative Agent’s request, such supplements to
Schedule 9(j) necessary to keep the representations and warranties in this
Section 9(j) true and complete.

 

18



--------------------------------------------------------------------------------

(k) Copyrights. Each Grantor represents and warrants that it has no Copyrights
registered with the United States Copyright Office other than those Copyrights
listed on Schedule 9(k) attached hereto (which Schedule includes those
Copyrights acquired in the Closing Date Transaction). Each Grantor shall furnish
to the Administrative Agent semi-annually, and in any event not later than the
respective dates established in Sections 6.01(a) and 6.01(b) of the Credit
Agreement for the delivery of financial statements for the second quarter and
fiscal year end of such semi-annual period, and otherwise from time to time at
the Administrative Agent’s request, such supplements to Schedule 9(k) necessary
to keep the representations and warranties in this Section 9(k) true and
complete.

10. Casualty and Liability Insurance Required.

(a) Each Grantor will maintain insurance with respect to the Collateral to the
extent required under Section 6.07 of the Credit Agreement, which such insurance
shall (i) prohibit cancellation or substantial modification, termination or
lapse in coverage by the insurer without at least thirty (30) days’ prior
written notice to the Administrative Agent, except for non-payment of premium,
as to which such policies shall provide for at least ten (10) days’ prior
written notice to the Administrative Agent, and (ii) where applicable, name the
Administrative Agent, for the benefit of the Secured Parties, as loss payee and
the Administrative Agent and the other Secured Parties as parties insured
thereunder in respect of any claim for payment.

(b) Prior to expiration of any such policy, such Grantor shall furnish the
Administrative Agent with evidence satisfactory to the Administrative Agent that
the policy or certificate has been renewed or replaced or is no longer required
by this Agreement.

(c) Each Grantor hereby makes, constitutes and appoints the Administrative Agent
(and all officers, employees or agents designated by the Administrative Agent),
for the benefit of the Secured Parties, as such Grantor’s true and lawful
attorney (and agent-in-fact) for the purpose of making, settling and adjusting
claims under such policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item or payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect to such policies of insurance, which appointment is coupled with an
interest and is irrevocable; provided, however, that the powers pursuant to such
appointment shall be exercisable only upon the occurrence and during the
continuation of an Event of Default.

(d) In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or shall fail to keep
any of its Collateral in good repair and good operating condition, the
Administrative Agent may (but shall be under no obligation to), without waiving
or releasing any Secured

 

19



--------------------------------------------------------------------------------

Obligation or Default or Event of Default by such Grantor hereunder, contract
for the required policies of insurance and pay the premiums on the same or make
any required repairs, renewals and replacements; and all sums so disbursed by
Administrative Agent, including reasonable Attorneys’ Costs, court costs,
expenses and other charges related thereto, shall be payable on demand by such
Grantor to the Administrative Agent, shall be additional Secured Obligations
secured by the Collateral, and (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

(e) The provisions contained in this Agreement pertaining to insurance shall be
cumulative with any additional provisions imposing additional insurance
requirements with respect to the Collateral or any other property on which a
Lien is conferred under any Collateral Document.

11. Rights and Remedies Upon Event of Default. Upon and during the continuance
of an Event of Default, the Administrative Agent shall have the following rights
and remedies on behalf of the Secured Parties in addition to any rights and
remedies set forth elsewhere in this Agreement or the other Loan Documents, all
of which may be exercised with or, if allowed by law, without notice to a
Grantor:

(a) All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Agreement or any other Loan
Document;

(b) The right to foreclose the Liens and security interests created under this
Agreement by any available judicial procedure or without judicial process;

(c) The right to (i) enter upon the premises of a Grantor through self-help and
without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Administrative Agent’s claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Administrative Agent
or any agent of the Administrative Agent, for such time as the Administrative
Agent may desire, in order effectively to collect or liquidate the Collateral
(subject, in the case of any premises that are leased, to any applicable
landlord waiver agreements that may be entered into by the Administrative Agent
related to such premises), (ii) require such Grantor or any bailee or other
agent of such Grantor to assemble the Collateral and make it available to the
Administrative Agent at a place to be designated by the Administrative Agent
that is reasonably convenient to both parties, and (iii) notify any or all
Persons party to a control agreement or who otherwise have possession of or
control over any Collateral of the occurrence of an Event of Default and other
appropriate circumstances, and exercise control over and take possession or
custody of any or all Collateral in the possession, custody or control of such
other Persons;

 

20



--------------------------------------------------------------------------------

(d) The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto;
(iii) discharge and release all or any Payment Collateral; (iv) take control, in
any manner, of any item of payment or proceeds referred to in Section 5 above;
(v) prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to any Collateral;
(vii) use the information recorded on or contained on a Grantor’s internet
website or otherwise in any data processing equipment and computer hardware and
software relating to any Collateral to which a Grantor has access; (viii) open
such Grantor’s mail and collect any and all amounts due to such Grantor from any
Account Debtors or other obligor in respect of Payment Collateral; (ix) take
over such Grantor’s post office boxes or make other arrangements as the
Administrative Agent, on behalf of the Secured Parties, deems necessary to
receive such Grantor’s mail, including notifying the post office authorities to
change the address for delivery of such Grantor’s mail to such address as the
Administrative Agent, on behalf of the Secured Parties, may designate;
(x) notify any or all Account Debtors or other obligor on any Payment Collateral
that such Payment Collateral has been assigned to the Administrative Agent for
the benefit of the Secured Parties and that Administrative Agent has a security
interest therein for the benefit of the Secured Parties (provided that the
Administrative Agent may at any time give such notice to an Account Debtor that
is a department, agency or authority of the United States government); each
Grantor hereby agrees that any such notice, in the Administrative Agent’s sole
discretion, may (but need not) be sent on such Grantor’s stationery, in which
event such Grantor shall co-sign such notice with the Administrative Agent if
requested to do so by the Administrative Agent; and (xi) do all acts and things
and execute all documents necessary, in Administrative Agent’s sole discretion,
to collect the Payment Collateral; and

(e) The right to sell all or any Collateral in its then existing condition, or
after any further manufacturing or processing thereof, at such time or times, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Administrative Agent, in its sole discretion, may deem
advisable. The Administrative Agent shall have the right to conduct such sales
on a Grantor’s premises or elsewhere and shall have the right to use a Grantor’s
premises without charge for such sales for such time or times as the
Administrative Agent may see fit. The Administrative Agent may, if it deems it
reasonable, postpone or adjourn any sale of the Collateral from time to time by
an announcement at the time and place of such postponed or adjourned sale, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that the Administrative Agent has no
obligation to preserve rights to the Collateral against prior parties or to
marshal any Collateral for the

 

21



--------------------------------------------------------------------------------

benefit of any Person. The Administrative Agent for the benefit of the Secured
Parties is hereby granted an irrevocable fully paid license or other right
(including each Grantor’s rights under any license or any franchise agreement),
each of which shall remain in full force and effect until the Facility
Termination Date, to use, without charge, each of the labels, patents,
copyrights, names, trade secrets, trade names, trademarks and advertising
matter, or any property of a similar nature owned or licensed by any Grantor, as
it pertains to the Collateral, in completing production of, advertising for sale
and selling any Collateral. If any of the Collateral shall require repairs,
maintenance, preparation or the like, or is in process or other unfinished
state, the Administrative Agent shall have the right, but shall not be
obligated, to perform such repairs, maintenance, preparation, processing or
completion of manufacturing for the purpose of putting the same in such saleable
form as the Administrative Agent shall deem appropriate, but the Administrative
Agent shall have the right to sell or dispose of the Collateral without such
processing and no Grantor shall have any claim against the Administrative Agent
for the value that may have been added to such Collateral with such processing.
In addition, each Grantor agrees that in the event notice is necessary under
applicable law, written notice mailed to such Grantor in the manner specified
herein ten (10) days prior to the date of public sale of any of the Collateral
or prior to the date after which any private sale or other disposition of the
Collateral will be made shall constitute commercially reasonable notice to such
Grantor. All notice is hereby waived with respect to any of the Collateral which
threatens to decline speedily in value or is of a type customarily sold on a
recognized market. The Administrative Agent may purchase all or any part of the
Collateral at public or, if permitted by law, private sale, free from any right
of redemption which is hereby expressly waived by such Grantor and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Secured Obligations.

The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorneys’ Costs) of retaking, holding, storing, processing and preparing
for sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in accordance with the terms of
Section 8.03 of the Credit Agreement. Each Grantor shall be liable to the
Administrative Agent, for the benefit of the Secured Parties, and shall pay to
the Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.

12. Attorney-in-Fact. Each Grantor hereby appoints the Administrative Agent as
such Grantor’s attorney-in-fact for the purposes of carrying out the provisions
of this Agreement and taking any action and executing any instrument which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest; provided
that the Administrative Agent shall have and may exercise rights under this
power of attorney only upon the occurrence and during the continuance of an
Event of Default. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right and power

 

22



--------------------------------------------------------------------------------

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with
clause (a) above;

(c) to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Administrative Agent’s possession or the Administrative Agent’s control, and
deposit the same to the account of the Administrative Agent, for the benefit of
the Secured Parties, on account and for payment of the Secured Obligations.

(d) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative
Agent, for the benefit of the Secured Parties, with respect to any of the
Collateral; and

(e) to execute, in connection with any sale or other disposition of Collateral
provided for herein, any endorsement, assignments, or other instruments of
conveyance or transfer with respect thereto.

13. Reinstatement. The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 13 shall
survive repayment of all of the Obligations and the termination or expiration of
this Agreement in any manner, including but not limited to termination upon
occurrence of the Facility Termination Date.

14. Certain Waivers by the Grantors. Each Grantor waives to the extent permitted
by applicable law (a) any right to require any Secured Party or any other
obligee of the Secured Obligations to (i) proceed against any Person or entity,
including without limitation any Loan Party, (ii) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (iii) pursue any
other remedy in its power; (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, and (d) any right to enforce any remedy which any Secured Party
or any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Administrative
Agent for the benefit of the Secured Parties. Each Grantor authorizes each
Secured Party and each other obligee of the Secured Obligations without notice
(except notice required by applicable law) or demand and without affecting its
liability hereunder or under the Loan Documents from time to time to: (i) take
and hold security, other than the Collateral herein

 

23



--------------------------------------------------------------------------------

described, for the payment of such Secured Obligations or any part thereof, and
exchange, enforce, waive and release the Collateral herein described or any part
thereof or any such other security; and (ii) apply such Collateral or other
security and direct the order or manner of sale thereof as such Secured Party or
obligee in its discretion may determine.

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

15. Continued Powers. Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.

16. Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Agreement shall be in
addition to all rights, powers and remedies given to the Administrative Agent or
any Secured Party under any other Loan Document or by virtue of any statute or
rule of law. Any forbearance or failure or delay by the Administrative Agent in
exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.

17. Anti-Marshaling Provisions. The right is hereby given by each Grantor to the
Administrative Agent, for the benefit of the Secured Parties, to make releases
(whether in whole or in part) of all or any part of the Collateral agreeable to
the Administrative Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Grantor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this
Agreement. Each Grantor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any other Loan Document.

18. Entire Agreement. This Agreement and each Security Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitute and
express the entire understanding between the parties hereto with respect to the
subject matter hereof, and supersede all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as contained in the Loan Documents. The express

 

24



--------------------------------------------------------------------------------

terms hereof and of the Security Joinder Agreements control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof or thereof. Neither this Agreement nor any Security Joinder Agreement nor
any portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Credit Agreement.

19. Third Party Reliance. Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Security Joinder Agreements as conclusive evidence
of the right of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.

20. Binding Agreement; Assignment. This Agreement and each Security Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Grantor shall be permitted to
assign this Agreement, any Security Joinder Agreement or any interest herein or
therein or, except as expressly permitted herein or in the Credit Agreement, in
the Collateral or any part thereof or interest therein. Without limiting the
generality of the foregoing sentence of this Section 20, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof (concerning assignments and
participations). All references herein to the Administrative Agent and to the
Secured Parties shall include any successor thereof or permitted assignee, and
any other obligees from time to time of the Secured Obligations.

21. Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Agreement shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender or an L/C Issuer and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Agreement to the contrary, the Administrative Agent shall only be required
to verify the payment of, or that other satisfactory arrangement have been made
with respect to, the Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements to the extent the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as it may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Secured Party not a party to the Credit
Agreement that obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms

 

25



--------------------------------------------------------------------------------

of the Credit Agreement, and that with respect to the actions and omissions of
the Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.

22. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

23. Counterparts. This Agreement may be executed in any number of counterparts
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart executed by the Grantor against whom
enforcement is sought. Without limiting the foregoing provisions of this
Section 23, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Agreement.

24. Termination. Subject to the provisions of Section 13, this Agreement and
each Security Joinder Agreement, and all obligations of the Grantors hereunder
(excluding those obligations and liabilities that expressly survive such
termination) shall terminate without delivery of any instrument or performance
of any act by any party on the Facility Termination Date. Upon such termination
of this Agreement, the Administrative Agent shall, at the request and sole
expense of the Grantors, promptly deliver to the Grantors such termination
statements and take such further actions as the Grantors may reasonably request
to terminate of record, or otherwise to give appropriate notice of the
termination of, any Lien conferred hereunder.

25. Notices. Any notice required or permitted hereunder shall be given (a) with
respect to any Grantor, at the address then in effect for the giving of notices
to the Company under the Credit Agreement and (b) with respect to the
Administrative Agent or a Lender, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.

26. Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Security Joinder Agreement substantially in the form
attached hereto as Exhibit A shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Grantor and
shall have thereupon pursuant to Section 2 granted a security interest in and
collaterally assigned to the Administrative Agent for the benefit of the Secured
Parties all Collateral in which it has at its Applicable Date or thereafter
acquires any interest or the power to transfer, and all references herein and in
the other Loan Documents to the Grantors or to the parties to this Agreement
shall be deemed to include such Person as a Grantor hereunder. Each Security
Joinder Agreement shall be accompanied by the Supplemental Schedules referred to
therein, appropriately completed with information relating to the Grantor
executing such Security Joinder Agreement and its property. Each of the
applicable Schedules attached hereto shall be deemed amended and supplemented
without further action by such information reflected on the Supplemental
Schedules.

 

26



--------------------------------------------------------------------------------

27. Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement and
each Security Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any Credit Extensions referred to herein or secured hereby.

28. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND EACH SECURITY JOINDER AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
SECURITY JOINDER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUERS, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
SECURITY JOINDER AGREEMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN
ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY SECURITY JOINDER AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY SECURITY JOINDER AGREEMENT AGAINST
ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

27



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY SECURITY JOINDER AGREEMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 25. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

29. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY SECURITY JOINDER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT OR ANY SECURITY JOINDER AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signature pages follow]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.

 

GRANTORS: AARDING THERMAL ACOUSTICS USA INC. ADWEST TECHNOLOGIES, INC. AVC, INC.
CECO ABATEMENT SYSTEMS, INC. CECO FILTERS, INC. CECO GROUP, INC. CECO MEXICO
HOLDINGS LLC CECOAIRE, INC. EFFOX INC. FISHER-KLOSTERMAN, INC. GMD ENVIRONMENTAL
TECHNOLOGIES, INC. MUSTANG ACQUISITION, INC. MUSTANG ACQUISITION II LLC NEW
BUSCH CO., INC. THE KIRK & BLUM MANUFACTURING     COMPANY By:   /s/ Benton L.
Cook Name:   Benton L. Cook Title:   Interim Chief Financial Officer CECO GROUP
GLOBAL HOLDINGS LLC
FKI, LLC By:   /s/ Benton L. Cook Name:   Benton L. Cook Title:   Treasurer &
Secretary H.M. WHITE, INC. By:   /s/ Benton L. Cook Name:   Benton L. Cook
Title:   Chief Financial Officer KBD/TECHNIC, INC. By:   /s/ Jeffrey Lang Name:
  Jeffrey Lang Title:   President

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:   /s/
Anthony W. Kell Name:   Anthony W. Kell Title:   Vice President

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 7(f)

Grantor Information

 

I.

  

II.

  

III.

   IV.   

V.

  

VI.

   VII.

Name

  

Jurisdiction of

Formation/

Form of

Equity

  

Address of Chief

Executive Office

   Trade Names/
Trade Styles   

Collateral

Locations

(and Type

of Collateral)

  

Name and address

of Owner of

Collateral Location

(If other than Grantor)

   Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen) CECO Environmental Corp.   

Delaware

corporation

  

4625 Red Bank Road

Suite 200

Cincinnati, OH 45227

   n/a   

4625 Red Bank Road

Suite 200

Cincinnati, OH 45227

(Account Documents, Equipment)

  

RB West, LLC

4760 Red Bank Expressway

Suite 226

Cincinnati, OH 45227

   Lessor CECO Group, Inc.   

Delaware

corporation

  

4625 Red Bank Road

Suite 200

Cincinnati, OH 45227

   n/a   

a) 3120 Forrer St. Cincinnati, OH 45209

(Closed)

   a) n/a    a) n/a            

b) 4625 Red Bank Road

Suite 200

Cincinnati, OH 45227

(Account Documents, Equipment)

  

b) RB West, LLC

4760 Red Bank Expressway

Suite 226

Cincinnati, OH 45227

   b) Lessor

 

S-1



--------------------------------------------------------------------------------

I.

  

II.

  

III.

   IV.   

V.

  

VI.

   VII.

Name

  

Jurisdiction of

Formation/

Form of

Equity

  

Address of Chief

Executive Office

   Trade Names/
Trade Styles   

Collateral

Locations

(and Type

of Collateral)

  

Name and address

of Owner of

Collateral Location

(If other than Grantor)

   Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen)

CECO

Abatement Systems, Inc.

   Delaware corporation    4625 Red Bank Road Suite 200 Cincinnati, OH 45227   
CECO Abatement    a) 10431 Perry Highway Wexford, PA 15090 (Account Documents,
Equipment)    a) Frank J. Pelly, Jr. 10431 Perry Highway Suite 100 Wexford, PA
15090    a) Lessor             b) 5201 Walnut Ave, St. #1 Downers Grove,
Illinois 60515(Closed)    b) n/a    b) n/a GMD Environmental Technologies, Inc.
   Delaware corporation    4625 Red Bank Road Suite 200 Cincinnati, OH 45227   
GMD   

a) 4625 Red Bank Road

Suite 200 Cincinnati, OH 45227 (Account Documents, Equipment)

   a) RB West, LLC 4760 Red Bank Expressway Suite 226 Cincinnati, OH 45227    a)
Lessor             b) 305 West Arlington Avenue, Fort Worth, Texas 76110
(Closed)    b) n/a    b) n/a The Kirk & Blum Manufacturing Company    Ohio
corporation    4625 Red Bank Road Suite 200 Cincinnati, OH 45227    Kirk & Blum,


KB Duct

   a) 6245 Creek Road Cincinnati, Ohio 45242 (Account Documents, Equipment,   

a) Ohio Industrial Owners I, LLC

425 Walnut St., Suite 1200 Cincinnati, OH 45202

   a) Lessor

 

S-2



--------------------------------------------------------------------------------

I.

  

II.

   III.    IV.   

V.

  

VI.

   VII.

Name

  

Jurisdiction of

Formation/

Form of

Equity

   Address of Chief
Executive Office    Trade Names/
Trade Styles   

Collateral

Locations

(and Type

of Collateral)

  

Name and address

of Owner of

Collateral Location

(If other than Grantor)

   Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen)             Inventory)                   b) 8735 West   
b) DDC Properties, LLC    b) Lessor             Market St.    317 Edwardia Dr.
               Greensboro, North    Greensboro, NC 27409                Carolina
27409                   (Account                   Documents,                  
Equipment,                   Inventory)                   c) 1761 North   
c) Northpointe Properties,    c) Lessor             Pointe Rd.    LLC         
      Columbia,    401 Rutherford Lane                Tennessee 38401   
Columbia, TN 38401                (Account                   Documents,         
         Equipment,                   Inventory)                   d) 530
Commerce    d) Suzanne Sullivan    d) Lessor             Avenue    273 Quail
Hollow                Canton, Mississippi    Canton, MS 39046               
39046                   (Account                   Documents,                  
Equipment,                   Inventory)                   e) 2801 Fortune    e)
Fortune Circle East    e) Lessor             Circle East, Ste M    Holdings   
            Indianapolis,    4678 World Parkway                Indiana 46241   
Circle   

 

S-3



--------------------------------------------------------------------------------

I.

  

II.

   III.    IV.   

V.

  

VI.

   VII.

Name

  

Jurisdiction of

Formation/

Form of

Equity

   Address of Chief
Executive Office    Trade Names/
Trade Styles   

Collateral

Locations

(and Type

of Collateral)

  

Name and address

of Owner of

Collateral Location

(If other than Grantor)

   Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen)             (Account    St. Louis, MO 63134               
Documents,                   Equipment)                   f) 1450 S. 15th    f)
Grantor owned    f) n/a             Street                   Louisville,      
            Kentucky 40210                   (Account                  
Documents,                   Equipment,                   Inventory)            
      g) 4625 Red Bank    g) RB West, LLC    g) Lessor             Road    4760
Red Bank                Suite 200    Expressway                Cincinnati, OH   
Suite 226                45227    Cincinnati, OH 45227                (Account
                  Documents,                   Equipment)                   h)
3501 West Kelly    h) n/a    h) n/a             St.                  
Indianapolis, IN                   46241                   (Closed)            
      i) 550 Horton Court    i) n/a    i) n/a             Lexington, KY         
         40511                   (Closed)      

 

S-4



--------------------------------------------------------------------------------

I.

  

II.

   III.    IV.   

V.

  

VI.

   VII.

Name

  

Jurisdiction of

Formation/

Form of

Equity

   Address of Chief
Executive Office    Trade Names/
Trade Styles   

Collateral

Locations

(and Type

of Collateral)

  

Name and address

of Owner of

Collateral Location

(If other than Grantor)

   Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen)             j) 1712 Spruce St.    j) n/a    j) n/a            
Defiance, OH 43512                   (Closed)                   k) Building F9
   k) Freeport Center Assoc,    k) Lessor             Freeport Ctr    LLP      
         Clearfield, Utah    P. O. Box 160466                84016   
Clearfield, UT 84016    KBD/Technic, Inc.    Indiana corporation   
4625 Red Bank Road
Suite 200

Cincinnati, OH 45227

   KBD,
KBD Technic   

a) 6245 Creek Road Cincinnati, Ohio 45242

(Closed)

   a) n/a    a) n/a             b) 4625 Red Bank Road Suite 200 Cincinnati, OH
45227 (Account Documents, Equipment)   

b) RB West, LLC 4760 Red Bank Expressway

Suite 226

Cincinnati, OH 45227

   b) lessor            

c) 3131 Disney St

Cincinnati, OH 45209

(Closed)

   c) n/a    c) n/a

 

S-5



--------------------------------------------------------------------------------

I.

  

II.

   III.    IV.   

V.

  

VI.

   VII.

Name

  

Jurisdiction of

Formation/

Form of

Equity

   Address of Chief
Executive Office    Trade Names/
Trade Styles   

Collateral

Locations

(and Type

of Collateral)

  

Name and address

of Owner of

Collateral Location

(If other than Grantor)

   Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen) Effox Inc.    Delaware corporation    4625 Red Bank Road
Suite 200

Cincinnati, OH 45227

   Effox,
EffoxFlextor   

9759 Inter Ocean Drive, Cincinnati, OH 45246

(Account

Documents, Equipment, Inventory)

  

Triple R Ltd.

2844 Mack Road Fairfield, OH 45014

   Lessor CECOaire, Inc.    Delaware corporation    4625 Red Bank Road
Suite 200 Cincinnati,
OH 45227    CECOaire    a) 822 South 15th Street Louisville, Kentucky 40210
(Closed)    a) n/a    a) n/a             b) 4625 Red Bank Road Suite 200
Cincinnati, OH 45227 (Account Documents, Equipment)    b) RB West, LLC 4760 Red
Bank Expressway Suite 226 Cincinnati, OH 45227    b) Lessor Adwest Technologies,
Inc.    California corporation    4625 Red Bank Road
Suite 200 Cincinnati,
OH 45227    n/a    1175 North Van Horne Way Anaheim, CA 92806 (Account
Documents, Equipment, Inventory)    Bayer, Erickson, Preston & Terry Partnership
1175 N. Van Horne Way Anaheim, CA 92806    Lessor

 

S-6



--------------------------------------------------------------------------------

I.

  

II.

  

III.

  

IV.

  

V.

  

VI.

  

VII.

Name

  

Jurisdiction of

Formation/

Form of

Equity

  

Address of Chief

Executive
Office

  

Trade Names/

Trade Styles

  

Collateral

Locations

(and Type

of Collateral)

  

Name and address

of Owner of

Collateral Location

(If other than Grantor)

  

Relationship of

Persons listed in VI to

Grantor (e.g., lessor,

warehousemen)

CECO Filters,    Delaware    4625 Red Bank Road    CECO Filters   
1029 Conshohocken    Plymouth Industrial Center    Lessor Inc.    corporation   
Suite 200       Rd.    600 Old Elm Street          Cincinnati, OH 45227      
Conshohocken,    Conshohocken, PA 19428                Pennsylvania 19428      
            (Account                   Documents,                   Equipment,
                  Inventory)       New Busch    Delaware    4625 Red Bank Road
   Busch,    10431 Perry    Frank J. Pelly, Jr.    Lessor Co., Inc.   
corporation    Suite 200    Busch    Highway    10431 Perry Highway         
Cincinnati, OH 45227    International    Wexford, PA 15090    Suite 100         
      (Account    Wexford, PA 15090                Documents,                  
Equipment)       H.M. White,    Delaware    4625 Red Bank Road    H.M. White   
a) 12855 Burt Road,    a) n/a    a) n/a Inc.    corporation    Suite 200      
Detroit, Michigan             Cincinnati, OH 45227       48223                  
(Closed)                   b) 4625 Red Bank    b) RB West, LLC    b) Lessor   
         Road    4760 Red Bank                Suite 200    Expressway         
      Cincinnati, OH    Suite 226                45227    Cincinnati, OH 45227
               (Account                   Documents,                  
Equipment)      

 

S-7



--------------------------------------------------------------------------------

I.

  

II.

  

III.

  

IV.

  

V.

  

VI.

  

VII.

Name

  

Jurisdiction of

Formation/

Form of

Equity

  

Address of Chief

Executive
Office

  

Trade Names/

Trade Styles

  

Collateral

Locations

(and Type

of Collateral)

  

Name and address

of Owner of

Collateral Location

(If other than Grantor)

  

Relationship of

Persons listed in VI to

Grantor (e.g., lessor,

warehousemen)

CECO Mexico    Delaware    4625 Red Bank Road    n/a    4625 Red Bank   
RB West, LLC    Lessor Holdings LLC    limited liability    Suite 200       Road
   4760 Red Bank       company    Cincinnati, OH 45227       Suite 200   
Expressway                Cincinnati, OH    Suite 226                45227   
Cincinnati, OH 45227                (Account                   Documents)      
Fisher-    Delaware    4625 Red Bank Road    Fisher-    a) 822 South 15th    a)
Heumann, LLC    a) Lessor Klosterman,    corporation    Suite 200    Klosterman,
   Street, Louisville,    4750 New Middle Road    Inc. (formerly      
Cincinnati, OH 45227    Buell,    Kentucky 40251    Jeffersonville, IN 47130   
known as FKI          Buell FCC    (Account       Acquisition            
Documents,       Corp.)(name             Equipment,       change March         
   Inventory)       17, 2008)                               b) 200 N. Seventh   
b) Roy A. Smith    b) Lessor             Street, Suite No. 2,    200 N. 7th
Street                Lebanon,    Lebanon, PA 17046                Pennsylvania
17046                   (Account                   Documents,                  
Equipment)                   c) 4625 Red Bank    c) RB West, LLC    c) Lessor   
         Road    4760 Red Bank                Suite 200    Expressway         
      Cincinnati, OH    Suite 226                45227    Cincinnati, OH 45227
               (Account                   Documents,                  
Equipment)      

 

S-8



--------------------------------------------------------------------------------

I.

  

II.

  

III.

  

IV.

  

V.

  

VI.

  

VII.

Name

  

Jurisdiction of

Formation/

Form of

Equity

  

Address of Chief

Executive
Office

  

Trade Names/

Trade Styles

  

Collateral

Locations

(and Type

of Collateral)

  

Name and address

of Owner of

Collateral Location

(If other than Grantor)

  

Relationship of

Persons listed in VI to

Grantor (e.g., lessor,

warehousemen)

FKI, LLC    Delaware    4625 Red Bank Road    n/a    4625 Red Bank    RB West,
LLC    Lessor    limited liability    Suite 200       Road    4760 Red Bank   
   company    Cincinnati, OH 45227       Suite 200    Expressway               
Cincinnati, OH    Suite 226                45227    Cincinnati, OH 45227      
         (Account                   Documents)       AVC, Inc.    Delaware   
4625 Red Bank Road    AVC    a) 5146G    a) Moorpark Los Angeles –    a) Lessor
   corporation    Suite 200       Commerce Avenue,    Leahy Division, LLC      
   Cincinnati, OH 45227       Moorpark, CA    3340 Ocean Park Blvd            
   93021    Suite 1040                (Account    Sana Monica, CA 90405         
      Documents,                   Equipment,                   Inventory)      
            b) 4625 Red Bank    b) RB West, LLC    b) Lessor             Road   
4760 Red Bank                Suite 200    Expressway                Cincinnati,
OH    Suite 226                45227    Cincinnati, OH 45227               
(Account                   Documents)       CECO Group    Delaware    4625 Red
Bank Road    n/a    4625 Red Bank    RB West, LLC    Lessor Global    limited
liability    Suite 200       Road    4760 Red Bank    Holdings LLC    company   
Cincinnati, OH 45227       Suite 200    Expressway                Cincinnati, OH
   Suite 226                45227    Cincinnati, OH 45227               
(Account                   Documents)      

 

S-9



--------------------------------------------------------------------------------

I.

  

II.

  

III.

  

IV.

  

V.

  

VI.

  

VII.

Name

  

Jurisdiction of

Formation/

Form of

Equity

  

Address of Chief

Executive Office

  

Trade Names/

Trade Styles

  

Collateral

Locations

(and Type

of Collateral)

  

Name and address

of Owner of

Collateral Location

(If other than Grantor)

  

Relationship of

Persons listed in VI to

Grantor (e.g., lessor,

warehousemen)

Aarding    Delaware    4625 Red Bank Road    ATA USA    a) 2140 Eastman    a)
V.B.P. IT LLC    a) Lessor Thermal    corporation    Suite 200       Avenue,
Suite #207    26901 Agoura Rd.    Acoustics USA       Cincinnati, OH 45227      
Ventura, California    Suite 180    Inc.             93003, USA    Calabasas, CA
91301                (Account                   Documents,                  
Equipment)                   b) Industrieweg 59    b) Hijman & De Leon    b)
Lessor             8070AB Nunspeet    Kantoorhoudende te                The
Netherlands    Utrecht,                (Account    Aan de Maliebaan 57,         
      Documents)    3581 CE    Mustang    Delaware    4625 Red Bank Road    n/a
   n/a    n/a    n/a Acquisition    corporation    Suite 200             Inc.   
   Cincinnati, OH 45227             Mustang    Delaware limited    4625 Red Bank
Road    Met-Pro,    a) 700/800 Emlen    a) owned by Grantor    a) n/a
Acquisition II    liability company    Suite 200    Met-Pro Corp    Way,
Telford, PA       LLC (which       Cincinnati, OH 45227    Met-Pro    18969   
   will be known          Corporation    (Inventory,       as Met-Pro         
GPS,    Equipment)       Technologies          Sethco,         

LLC

immediately

following the

consummation

of the Closing

Date

Acquisition

and which was

formally

known as

        

Fybroc,

Dean Pump,

Dean,

Keystone,

Keystone

Filtration

Systems,

MPEAS,

Duall,

Flex-Kleen,

Mefiag USA,

                     b) 6040 Guion Road    b) owned by Grantor    b) n/a      
      Indianapolis, IN                   46254                   (Inventory,   
               Equipment,                   Intangibles)                        
            c) 2385 North Penn    c) owned by Grantor    c) n/a             Road
                       

 

S-10



--------------------------------------------------------------------------------

I.

  

II.

  

III.

  

IV.

  

V.

  

VI.

  

VII.

Name

  

Jurisdiction of

Formation/

Form of

Equity

  

Address of Chief

Executive Office

  

Trade Names/

Trade Styles

  

Collateral

Locations

(and Type

of Collateral)

  

Name and address

of Owner of

Collateral Location

(If other than Grantor)

  

Relationship of

Persons listed in VI to

Grantor (e.g., lessor,

warehousemen)

Mustang          Mefiag    Hatfield, PA 19440       Acquisition II Inc.)      
                        d) 500 E. Centre    d) Ashland Foundry    d) Supplier   
         Street    500 E. Centre Street                Ashland, PA 17921   
Ashland, PA 17921                (Equipment)                   e) 1995
Greenfield    e) Aurora Foundry    e) Supplier             Avenue    1995
Greenfield Avenue                Montgomery, IL    Montgomery, IL 60538         
      60538                   (Equipment)                   f) 5297 State Route
   f) Benton Foundry    f) Supplier             487    5297 State Route 487   
            Benton, PA 17814    Benton, PA 17814                (Equipment)   
               g) 502 S.E.    g) Branchfield Casting    g) Supplier            
Industrial Avenue    502 S.E. Industrial Avenue                Galva, IL 61434
   Galva, IL 61434                (Equipment)                   h) 440 North
Fifth    h) TB Woods Foundry    h) Supplier             Avenue    440 North
Fifth Avenue                Chambersburg, PA 17201    Chambersburg, PA 17201   
            (Equipment)                   i) 1745 North    i) Decatur Foundry   
i) Supplier             Illinois Street    1745 North Illinois Street         
      Decatur, IL 62526    Decatur, IL 62526                (Equipment)      

 

S-11



--------------------------------------------------------------------------------

I.

  

II.

  

III.

  

IV.

  

V.

  

VI.

  

VII.

Name

  

Jurisdiction of

Formation/

Form of

Equity

  

Address of Chief

Executive Office

  

Trade Names/

Trade Styles

  

Collateral

Locations

(and Type

of Collateral)

  

Name and address

of Owner of

Collateral Location

(If other than Grantor)

  

Relationship of

Persons listed in VI to

Grantor (e.g., lessor,

warehousemen)

            j) 6982 Chrisphalt    j) Effort Foundry    j) Supplier            
Drive    6982 Chrisphalt Drive                Bath, PA 18014    Bath, PA 18014
               (Equipment)                   k) 12 East Town    k) Fisher Cast
Steel    k) Supplier             Street    Products                West
Jefferson OH    12 East Town Street                43162 (Equipment)    West
Jefferson OH 43162                l) 215 East Van    l) Fountain Foundry    l)
Supplier             Buren Street    215 East Van Buren Street               
Veedersburg, IN    Veedersburg, IN 47987                47987                  
(Equipment)                   m) 4020 Reliable    m) Interstate Castings    m)
Supplier             Parkway    4020 Reliable Parkway                Chicago, IL
60686    Chicago, IL 60686                (Equipment)                   n) 845
Hickory    n) Northern Stainless    n) Supplier             Street    845
Hickory Street                Pewaukee, WI    Pewaukee, WI 53072               
53072                   (Equipment)                   o) 1 Bank Street    o) PM
Plastics    o) Supplier             Orchard Park, NY    1 Bank Street         
      14127    Orchard Park, NY 14127   

 

S-12



--------------------------------------------------------------------------------

I.

 

II.

 

III.

 

IV.

 

V.

 

VI.

 

VII.

   

Jurisdiction of

          Collateral   Name and address   Relationship of    

Formation/

          Locations   of Owner of   Persons listed in VI to    

Form of

  Address of Chief   Trade Names/   (and Type   Collateral Location  
Grantor (e.g., lessor,

Name

 

Equity

 

Executive Office

 

Trade Styles

 

of Collateral)

 

(If other than Grantor)

 

warehousemen)

        (Equipment)            

 

p) 523 W. Harrison

  p) Plymouth Foundry   p) Supplier         Street   523 W. Harrison Street    
      Plymouth, IN   Plymouth, IN 46563           46563             (Equipment)
           

 

q) 21 Walnut Street

  q) Post Precision Castings   q) Supplier         Strausstown, PA   21 Walnut
Street           19559   Strausstown, PA 19559           (Equipment)            

 

r) 1460 Ben

  r) Proto-Cast   r) Supplier         Franklin Highway   1460 Ben Franklin      
    Douglasville, PA   Highway           19518   Douglasville, PA 19518        
  (Equipment)            

 

s) 5110 North 35th

  s) Stainless Foundry   s) Supplier         Street   5110 North 35th Street    
      Milwaukee, WI   Milwaukee, WI 53209           53209            
(Equipment)            

 

t) 41 Colonial Road

  t)Standard Castings   t) Supplier         Webster, MA 01570   41 Colonial Road
          (Equipment)   Webster, MA 01570          

 

u) 1300 Lincoln

  u) Waukesha Foundry   u) Supplier         Avenue   1300 Lincoln Avenue        
  Waukesha, WI   Waukesha, WI 53186           53186    

 

S-13



--------------------------------------------------------------------------------

I.

 

II.

 

III.

 

IV.

 

V.

 

VI.

 

VII.

   

Jurisdiction of

          Collateral   Name and address   Relationship of    

Formation/

          Locations   of Owner of   Persons listed in VI to    

Form of

  Address of Chief   Trade Names/   (and Type   Collateral Location  
Grantor (e.g., lessor,

Name

 

Equity

 

Executive Office

 

Trade Styles

 

of Collateral)

 

(If other than Grantor)

 

warehousemen)

        (Equipment)            

 

v) 164 Maynard

  v) Williamsport Foundry   v) Supplier         Street   Co. Inc.          
Williamsport, PA   164 Maynard Street           17701   Williamsport, PA 17701  
        (Equipment)            

 

w) 87 Center Street

  w) Sonoco Plastics   w) Supplier         Chatham, NY   87 Center Street      
    12037   Chatham, NY 12037           (Equipment)            

 

x) 525 Lee Road

  x) Burnett Process Inc   x) Supplier         Rochester, NY   525 Lee Road    
      14606   Rochester, NY 14606           (Equipment)            

 

y) 20-21 FL2000

  y) Shanghai Overseas   y) Supplier         Zhong Shan Road   Imp/Exp Co      
    N Shanghai 20063   20-21 FL2000 Zhong Shan           (Equipment)   Road    
        N Shanghai 20063          

 

z) 513 Valley Rd

  z) Jose Jimenez   z) Employee         Roselle Park, NJ   513 Valley Rd        
  (Equipment)   Roselle Park, NJ          

 

aa) 5300 21st Street

  aa) Eckmann Custom   aa) Supplier         Racine, WI 53401   Metal Stamping  
        (Equipment)   5300 21st Street             Racine, WI 53401  

 

S-14



--------------------------------------------------------------------------------

I.

 

II.

 

III.

 

IV.

 

V.

 

VI.

 

VII.

   

Jurisdiction of

          Collateral   Name and address   Relationship of    

Formation/

          Locations   of Owner of   Persons listed in VI to    

Form of

  Address of Chief   Trade Names/   (and Type   Collateral Location   Grantor
(e.g., lessor,

Name

 

Equity

 

Executive Office

 

Trade Styles

 

of Collateral)

 

(If other than Grantor)

 

warehousemen)

        bb) 1001 Auctt   bb) Eastwest Elastomer   bb) Supplier         Road
Suite A   1001 Auctt Road Suite A           Montgomery IL   Montgomery IL 60538
          60538             (Equipment)            

 

cc) RM 1262 Dang

  cc) I-Motion   cc) Supplier         Fong Bidg No 1500   RM 1262 Dang Fong Bidg
          Shanghi PRC   No 1500           (Equipment)   Shanghi PRC          

 

dd) 1550 E.

  dd) Matt Hoppe   dd) Employee         Campbell Ave   1550 E. Campbell Ave    
      Phoenix, AZ 85014   Phoenix, AZ 85014           (Equipment)            

 

ee) 18850 SW

  ee) Grimm’s Fuel Co   ee) Supplier         Cipole Rd   18850 SW Cipole Rd    
      Tualatin, OR 97062   Tualatin, OR 97062           (Equipment)            

 

ff) 2809 5Th Street

  ff) JEA /Lift Station   ff) Supplier         West   #N442          
Jacksonville FL   2809 5Th Street West           (Equipment)   Jacksonville FL  
       

 

gg) 19939 SW

  gg) James King & Co   gg) Supplier         Cipole Rd,   19939 SW Cipole Rd,  
        Sherwood, OR   Sherwood, OR 97140           97140            
(Equipment)            

 

hh) 300 Lincoln

  hh) Caribbean Pool &   hh) Supplier

 

S-15



--------------------------------------------------------------------------------

I.

 

II.

 

III.

 

IV.

 

V.

 

VI.

 

VII.

   

Jurisdiction of

          Collateral   Name and address   Relationship of    

Formation/

          Locations   of Owner of   Persons listed in VI to    

Form of

  Address of Chief   Trade Names/   (and Type   Collateral Location  
Grantor (e.g., lessor,

Name

 

Equity

 

Executive Office

 

Trade Styles

 

of Collateral)

 

(If other than Grantor)

 

warehousemen)

        Lake Ave SE,   Fiberglass           Lowell, MI 49331  
300 Lincoln Lake Ave SE,           (Equipment)   Lowell, MI 49331          

 

ii) various

  ii) various employees drive   ii) employees         (Equipment)   and store
company             vehicles to their homes  

 

S-16



--------------------------------------------------------------------------------

SCHEDULE 9(i)

Commercial Tort Claims

None.

 

S-17



--------------------------------------------------------------------------------

SCHEDULE 9(j)

Patents and Trademarks

Patents

 

Grantor

   Status      Application Number   

Title

   Patent Number  

Fisher-Klosterman, Inc.

     Issued          Fluidized bed with cyclone      5,612,003   

Fisher-Klosterman, Inc.

     Issued          Method for cyclone conversion for a fluidized bed     
5,907,910   

Fisher-Klosterman, Inc.

     Issued          High temperature cyclone outlet tube      6,361,576   

Fisher-Klosterman, Inc.

     Issued          Wear indicator for refractory linings      6,686,752   

Fisher-Klosterman, Inc.

     Issued          Cyclone separator with surface vanes      6,837,912   

Fisher-Klosterman, Inc.

     Issued          Cyclone separator with compact inlet      6,926,749   

Fisher-Klosterman, Inc.

     Issued          Feeder-air lock with slide gates      5,762,666   

Fisher-Klosterman, Inc.

     Pending          Cyclone separator with stacked baffles      7,434,694   

Fisher-Klosterman, Inc.

     Pending          Cyclone separator with rotating collection chamber     
7,708,808   

Fisher-Klosterman, Inc.

     Issued          Particulate-removal rapper-controller      5,561,583   

New Busch Co., Inc.

     Issued          Strip cooling, heating or drying apparatus and associated
method      5,201,132   

New Busch Co., Inc.

     Issued          Strip cooling, heating, wiping or drying apparatus and
associated method      5,611,151   

New Busch Co., Inc.

     Issued               5,697,169   

Trademarks

 

Grantor

   Status      Application #     

MARK Name

   Registration
Number  

Fisher-Klosterman, Inc.

     Active         76/214301       BUELL      2648461   

Fisher-Klosterman, Inc.

     Active         76/228620       BUELL and design      2689237   

Fisher-Klosterman, Inc.

     Active         77/978522       FISHER-KLOSTERMAN      3743340   

Fisher-Klosterman, Inc.

     Active         77/526872       FISHER-KLOSTERMAN      3981869   

Fisher-Klosterman, Inc.

     Active         74/102954       FISHER-KLOSTERMAN, INC.      1659563   

Fisher-Klosterman, Inc.

     Active         74/082931       FISHER-KLOSTERMAN, INC.      1659178   

Fisher-Klosterman, Inc.

     Active         74/102953       FK and design      1660636   

Fisher-Klosterman, Inc.

     Active         74/082932       FK and design      1661212   

CECO Filters, Inc.

     Active          CECO      2078575   

 

S-18



--------------------------------------------------------------------------------

Grantor

   Status      Application #   

MARK Name

   Registration
Number  

CECO Filters, Inc.

     Active          N-SERT      1578841   

CECO Filters, Inc.

     Active          TWIN-PAK      1792497   

GMD Environmental Technologies, Inc.

     Active          THERMO-MINDER      1798543   

Effox Inc.

     Active          EFFOX      1778653   

 

S-19



--------------------------------------------------------------------------------

SCHEDULE 9(k)

Copyrights

 

Grantor

  

CopyRight

   Original
Registration Date    Registration Number Fisher-Klosterman, Inc.    Air Density
Calculator    May 10, 1982    TX-2-004-140 Fisher-Klosterman, Inc.    XQ 465-31
Cyclone Final ASM Dwg. No. 460-M-1484    February 8, 2002    VAu000523960
Fisher-Klosterman, Inc.    XQ 465-31 Cyclone Final ASM Dwg. No. 460-M-1484 & I
other title    2009    V3576D738 CECO Filters, Inc.   
1 Videocassette: sd., col.;  1⁄2 in    October 21, 1998    PA0000396875 Mustang
Acquisition II LLC (which will be known as Met-Pro Technologies LLC immediately
following the consummation of the Closing Date Acquisition and which was
formally known as Mustang Acquisition II Inc.)    Meet your pollution control
requirements with the leader in PVC fabrications; catalog / By Duall Industries.
A685911 & A892448    1990    V2572P107

 

S-20



--------------------------------------------------------------------------------

EXHIBIT A

Form of Security Joinder Agreement

SECURITY JOINDER AGREEMENT

THIS SECURITY JOINDER AGREEMENT dated as of             , 20            (this
“Security Joinder Agreement”), is made by             , a             (the
“Joining Grantor”), in favor of BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings given to
such terms in the Credit Agreement).

RECITALS:

A. CECO Environmental Corp., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), the lenders
and the L/C Issuers party thereto and the Administrative Agent are party to a
Credit Agreement dated as of August 27, 2013 (as in effect on the date hereof
and as amended, restated, supplemented or otherwise modified from time to time
after the date hereof, the “Credit Agreement”).

B. The Company, certain of its Subsidiaries and the Administrative Agent are
party to a Security Agreement dated as of August 27, 2013 (as in effect on the
date hereof, the “Security Agreement”).

C. The Joining Grantor is a Subsidiary of the Company and is required by the
terms of the Credit Agreement to become a Subsidiary Guarantor and be joined as
a party to the Security Agreement as a Grantor (as defined in the Security
Agreement).

D. The Joining Grantor will materially benefit directly and indirectly from the
making and maintenance of the extensions of credit made from time to time under
the Credit Agreement, Secured Cash Management Agreements and Secured Hedge
Agreements.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Grantor hereby agrees as
follows:

1. Joinder. The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a Grantor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Grantor or to which each Grantor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Security Agreement of a
security interest to the Administrative Agent for the benefit of the Secured
Parties in the property and property rights constituting Collateral (as defined
in Section 2 of the Security Agreement) of such Grantor or in which such Grantor
has or may have or acquire an interest or the power to transfer rights therein,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located, as security for the payment and performance of the Secured
Obligations (as defined in the Security Agreement), all with the same force and
effect as if the Joining Grantor were a signatory to the Security Agreement.

 

A-1



--------------------------------------------------------------------------------

2. Affirmations. The Joining Grantor hereby acknowledges and reaffirms as of the
date hereof with respect to itself, its properties and its affairs each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to any Grantor contained in the Security Agreement.

3. Supplemental Schedules. Attached to this Security Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Security Agreement. The Joining
Grantor represents and warrants that the information contained on each of the
Supplemental Schedules with respect to the Joining Grantor and its properties
and affairs is true, complete and accurate as of the date hereof.

4. Severability. If any provision of this Security Joinder Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Security Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

5. Counterparts. This Security Joinder Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Grantor. Without limiting the foregoing provisions of this
Section 5, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Security Joinder Agreement.

6. Delivery. The Joining Grantor hereby irrevocably waives notice of acceptance
of this Security Joinder Agreement and acknowledges that the Secured Obligations
are and shall be deemed to be incurred, and credit extensions under the Loan
Documents, Cash Management Agreement and Hedge Agreements made and maintained,
in reliance on this Security Joinder Agreement and the Joining Grantor’s joinder
as a party to the Security Agreement as herein provided.

7. Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The provisions of
Sections 28 and 29 of the Security Agreement are hereby incorporated by
reference as if fully set forth herein.

[Signature page follows.]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Grantor has duly executed and delivered this
Security Joinder Agreement as of the day and year first written above.

 

JOINING GRANTOR:   By:     Name:     Title:    

 

A-3



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 7(f)

Grantor Information

 

I.

  

II.

   III.    IV.    V.    VI.    VII.

Name

  

Jurisdiction of

Formation/

Form of Equity/I.D.
Number

   Address of Chief
Executive Office    Trade Styles    Collateral
Locations
(and Type of
Collateral)    Name and address
of Owner of
Collateral Location
(If other than Grantor)    Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen)

Delivered pursuant to Security Joinder Agreement of                     .

Applicable Date:         , 20    

 

A-4



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 9(e)

Investment Property

 

Securities Accounts

        Other Investment Property

Name and Address of

Securities Intermediary

  

Account

Number

   Name and Type


of Issuer

   Quantity of Shares


or Other Interest

   Certificate


Number(s)

Grantor

Delivered pursuant to Security Joinder Agreement of                     .

Applicable Date:         , 20    

 

A-5



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 9(f)

Deposit Accounts

 

Grantor

  

Name of Depository Institution

  

Address of Depository Institution

  

Account Number

Delivered pursuant to Security Joinder Agreement of                     .

Applicable Date:         , 20    

 

A-6



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 9(i)

Commercial Tort Claims

 

Grantor

  

Adverse Party(ies)

  

Nature of Claim

  

Status of Claim

Delivered pursuant to Security Joinder Agreement of                     .

Applicable Date:             , 20    

 

A-7



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 9(j)

Patents and Trademarks

Delivered pursuant to Security Joinder Agreement of                     .

Applicable Date:             , 20    

 

A-8



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 9(k)

Copyrights

Delivered pursuant to Security Joinder Agreement of                     .

Applicable Date:             , 20    

 

A-9



--------------------------------------------------------------------------------

EXHIBIT 3(d)(i)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of August 27,
2013 (as the same may be amended, modified, extended or restated from time to
time, the “Agreement”) by and among the Grantors party thereto (each a “Grantor”
and collectively, the “Grantors”) and Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) on behalf of the Secured
Parties (as defined in the Credit Agreement referenced in the Agreement), the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon the patents and patent applications shown below to the Administrative
Agent:

PATENTS

 

Patent No.

  

Description of

Patent Item

  

Date of Patent

     

See Schedule 1 attached hereto

PATENT APPLICATIONS

 

Patent Applications No.

  

Description of

Patent Applied for

  

Date of

Patent Applications

     

See Schedule 1 attached hereto

 

 

3(d)(i)-1



--------------------------------------------------------------------------------

The Grantors and the Administrative Agent hereby acknowledge and agree that the
security interest in the foregoing patents and patent applications (i) may only
be terminated in accordance with the terms of the Agreement and (ii) is not to
be construed as an assignment of any patent or patent application.

 

Very truly yours,   [Grantor] By:     Name:     Title:    

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:     Name:     Title:    

 

3(d)(i)-2



--------------------------------------------------------------------------------

EXHIBIT 3(d)(ii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of August 27,
2013 (as the same may be amended, modified, extended or restated from time to
time, the “Agreement”) by and among the Grantors party thereto (each a “Grantor”
and collectively, the “Grantors”) and BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) on behalf of the Secured
Parties (as defined in the Credit Agreement reference in the Agreement), the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon the trademarks and trademark applications shown below to the
Administrative Agent:

TRADEMARKS

 

Trademark No.

  

Description of

Trademark Item

  

Date of Trademark

     

See Schedule 1 attached hereto

TRADEMARK APPLICATIONS

 

Trademark Applications No.

  

Description of

Trademark Applied for

  

Date of

Trademark Applications

     

See Schedule 1 attached hereto

 

 

3(d)(ii)-1



--------------------------------------------------------------------------------

The Grantors and the Administrative Agent hereby acknowledge and agree that the
security interest in the foregoing trademarks and trademark applications (i) may
only be terminated in accordance with the terms of the Agreement and (ii) is not
to be construed as an assignment of any trademark or trademark application.

 

Very truly yours,   [Grantor] By:     Name:     Title:    

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:     Name:     Title:    

 

3(d)(ii)-2



--------------------------------------------------------------------------------

EXHIBIT 3(d)(iii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of August 27,
2013 (as the same may be amended, modified, extended or restated from time to
time, the “Agreement”) by and among the Grantors party thereto (each a “Grantor”
and collectively, the “Grantors”) and BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) on behalf of the Secured
Parties (as defined in the Credit Agreement referenced in the Agreement), the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon the copyrights and copyright applications shown below to the
Administrative Agent:

COPYRIGHTS

 

Copyright No.

  

Description of

Copyright Item

  

Date of Copyright

     

See Schedule 1 attached hereto

COPYRIGHT APPLICATIONS

 

Copyright Applications No.

  

Description of

Copyright Applied for

  

Date of

Copyright Applications

     

See Schedule 1 attached hereto

 

3(d)(iii)-1



--------------------------------------------------------------------------------

The Grantors and the Administrative Agent hereby acknowledge and agree that the
security interest in the foregoing copyrights and copyright applications (i) may
only be terminated in accordance with the terms of the Agreement and (ii) is not
to be construed as an assignment of any copyright or copyright application.

 

Very truly yours,   [Grantor] By:     Name:     Title:    

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:     Name:     Title:    

 

3(d)(iii)-2